DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-10 are currently pending and addressed below. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 8-10 are objected to because of the following informalities:  
In claim 8, “wherein when the positioning member” should read “wherein the positioning member”.
In claim 9, “wherein when the positioning member” should read “wherein the positioning member”.
In claim 10, “wherein when the case” should read “wherein the case”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, it is recited in lines 1-8, “An adjustable electronic tag device for a suitcase comprising: an electronic tag; and a fixing assembly, arranged on the electronic tag, fixing the electronic tag to the suitcase, and the fixing assembly comprises: a positioning member including a binding hole and a movable fastener arranged in the binding hole; and a binder with an end thereof connecting with the positioning member and another end thereof encircling the suitcase” (emphasis added). It is unclear as to what structure, i.e. the full scope of the invention as claimed, the Applicant wishes to seek Patent protection for, i.e. the broad in scope sub combination of an “adjustable electronic tag device” that is intended "for a suitcase” or the more narrow in scope combination of an “adjustable electronic tag device” with the “suitcase”. The language of the claims is to give the public clear notice as to the full scope of patent protection sought. Do the Applicants seek protection for the “adjustable electronic tag device” whether "a suitcase” is present or not. Applicants should either amend the preamble to clearly indicate that the full combination of the “adjustable electronic tag device” with “a suitcase” is within the scope for which Patent protection is sought or amend the body of the 
Since the Applicants appear to be seeking Patent protection for the “adjustable electronic tag device” alone as indicated by the preamble of “An adjustable electronic tag device for a suitcase” (emphasis added), for purposes of examination the Examiner has considered the claims to be drawn solely to the broad sub combination of the “adjustable electronic tag device” and any recitation drawn to some “suitcase” as being purely functionally recited and not a required structure within the scope of the claims.
Claims 2-10 are also rejected by virtue of their dependency on claim 1.
The term “soft” in claim 8 is a relative term which renders the claim indefinite. The term “soft” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Xiao et al. (CN 101635116 A), hereinafter Xiao.
Claim 1 (as best understood), Xiao teaches an adjustable electronic tag device for a suitcase (Fig. 1 shows an adjustable electronic tag device 1 that can be used for a suitcase) comprising:
an electronic tag (Fig. 1-3 show an electronic tag 20); and
a fixing assembly, arranged on the electronic tag, fixing the electronic tag to the suitcase (Fig. 1 shows a fixing assembly 30 that can be used to affix the tag to a suitcase), and the fixing assembly comprises:
a positioning member including a binding hole and a movable fastener arranged in the binding hole (Fig. 1 shows a positioning member 31 with a binding hole 311 and a movable fastener 312 in the binding hole); and
a binder with an end thereof connecting with the positioning member and another end thereof encircling the suitcase and penetrating through the binding hole (Fig. 1 shows binder 33 with one end connected to positioning member 31 and  the other end 32 of the binder penetrating the binding hole 311), the binder has a plurality of bars arranged in rows (Fig 1-2 show the binder has a plurality of bars arranged in a row), and the movable fastener is fastened with at least one of the plurality of bars to fix the binder (Fig. 2-4 show the movable fastener 312 is fastened to at least one of the plurality of bars to fix the binder).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Warther (US 10121101 B1), hereinafter Warther, in view of Mangone, Jr. (US 9068674 B1), hereinafter Mangone.
Claim 1 (as best understood), Warther teaches an adjustable electronic tag device for a suitcase (Fig. 1 shows an adjustable electronic tag device 10 for a suitcase) comprising:
an electronic tag (Fig. 6 shows an electronic tag 62; col. 5, lines 45-48, and col. 6, lines 9-16); and
a fixing assembly, arranged on the electronic tag (Fig. 5, 8, 10, 12, and 14 show the fixing assembly arranged on the tag; col. 7, lines 21-46).
Warther discloses a fixing assembly with a binder (92); however, Warther does not explicitly disclose that the fixing assembly is comprised of a positioning member with a binding hole and movable fastener or that the binder has a plurality of bars. However, Mangone discloses a fixing assembly, and the fixing assembly comprises:
a positioning member (Fig. 1-2 show positioning member 12) including a binding hole (Fig. 1-2 show binding hole 74) and a movable fastener arranged in the binding hole (Fig. 1-2 show movable fastener 30); and
a binder (Fig. 1-2 show binder 13) with an end thereof connecting with the positioning member (Fig. 1-2 and 5A-6 show one end of the binder is connected to the positioning member 12) and another end thereof encircling the suitcase and penetrating through the binding hole (Fig. 1-2 and 5A-6 show another end 14 of the binder that can encircle a suitcase and penetrate through the binding hole), the binder has a plurality of bars arranged in rows (Fig. 1-2 show a plurality of bars 24; see also Fig. 5A-6), and the movable fastener is fastened with at least one of the plurality of bars to fix the binder (Fig. 5A-6 show the movable fastener 30 is fastened with at least one of the plurality of bars 24).
Warther and Mangone are both considered analogous to the claimed invention because they are in the same field of endeavor, i.e. tag/labelling devices attachable to other objects. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Warther to incorporate the teachings of Mangone to have a fixing assembly with a positioning device and binder with a plurality of bars because the positioning member being mated to the binder via the movable fastener and the plurality of bars allows for the tag to be reliably affixed to a suitcase while allowing for the assembly to be readily unlocked or relocked as desired to reposition or adjust the tag.
Claim 8 (as best understood), Warther in view of Mangone teaches the electronic tag device of claim 1 above. Mangone further teaches the adjustable electronic tag device of claim 1, wherein when the positioning member is a plastic positioning member (Col. 2, lines 25-26 discloses that the positioning member is made of soft plastic).
Claim 9 (as best understood), Warther in view of Mangone teaches the electronic tag device of claim 1 above. Mangone further teaches the adjustable electronic tag device of claim 1, wherein when the positioning member is a plastic positioning member (Col. 2, lines 25-26 discloses that the positioning member is made of soft plastic).

Claims 2-3, 5-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Warther in view of Mangone as applied to claim 1 above, and further in view of Xiao et al. (CN 101635116 A), hereinafter Xiao.
Claim 2 (as best understood), Warther in view of Mangone teaches the electronic tag of claim 1 above. Warther further teaches the adjustable electronic tag device of claim 1, wherein the fixing assembly further comprises a case encapsulating the positioning member (Fig. 6, 8, 10 show a case 80 encapsulating the positioning member), a bottom of the case is provided with a first opening hole (Fig. 5, 12, and 14 show the bottom of case 80 has a first hole 84), two sides of the case are respectively provided with a second opening hole and a third opening hole (Fig. 8 and 10 show two sides of the case 80 has second opening hole 95 and third opening hole 94), the second opening hole, the third opening hole, and the binding hole are coaxially arranged (With the positioning member of Mangone in claim 1 above situated in the channel 98 of Fig. 8 and 10, the binding hole, second and third holes are coaxially arranged).
However, neither Warther nor Mangone teaches the binder’s sequential penetration of the numbered holes in the case and the positioning member as listed in the instant application. the binder emerges from the first opening and sequentially penetrates through the second opening hole, the binding hole of the positioning member, and the third opening hole (Fig. 2-4 show that the binder 33 emerges from the first hole 14 and sequentially penetrates the second hole 12, the binding hole 311, and the third opening hole 13).
Warther, Mangone, and Xiao are all considered analogous to the claimed invention because they are in the same field of endeavor, i.e. tag/labelling devices attachable to other objects. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Warther in view of Mangone to incorporate the teachings of Xiao to have a case that allows the above mentioned sequential penetration of the  binder through the case holes and binding hole because this prevents the fixing assembly from “being exposed to the outside”, which protects the assembly from damage and tampering.
Claim 3 (as best understood), Warther in view of Mangone and further in view of Xiao teaches the electronic tag device of claim 2 above. Mangone further teaches the adjustable electronic tag device of claim 2, wherein two ends of the movable fastener are fixed to an inner sidewall of the binding hole (Fig. 3, 4B-4E show two ends 34a,34b or 42a,42b or movable fastener 30 are affixed to the inner sidewall of the binding hole 74), a top and a bottom of the movable fastener respectively have a pressing portion and a tooth-like fastening portion (Fig. 3, 4B-4E shows the top of the movable fastener 30 has a pressing portion 44 and the bottom has a tooth-lie portion 46) and when the pressing portion is pressed, the tooth-like fastening portion leaves from the at least one of the plurality of bars to move the binder in the binding hole (Col. 
Claim 5 (as best understood), Warther in view of Mangone and further in view of Xiao teaches the electronic tag device of claim 2 above. Mangone further teaches the adjustable electronic tag device of claim 2, wherein the positioning member is fixed to the case using at least one fixing component (Fig. 6 shows the positioning member 12 is fixed to a supporting member 82 using at least one fixing component).
Claim 6 (as best understood), Warther in view of Mangone and further in view of Xiao teaches the electronic tag device of claim 2 above. Mangone further teaches the adjustable electronic tag device of claim 5, wherein the at least one fixing component is a screw (Col. 4, lines 26-30, discloses that the fixing component 92 is a screw).
Claim 7 (as best understood), Warther in view of Mangone and further in view of Xiao teaches the electronic tag device of claim 2 above. Xiao further teaches the adjustable electronic tag device of claim 2, wherein the case further comprises an accommodating case and a cover (Fig 1-3 show the case 10 has an accommodating case 11), and the accommodating case is covered with the cover (Fig. 1-3 show the accommodating case is covered by the cover 16).
Claim 10 (as best understood), Warther in view of Mangone and further in view of Xiao teaches the electronic tag device of claim 2 above. Warther further teaches the adjustable electronic tag device of claim 2, wherein when the case is a plastic case (Col. 2, lines 52-58 .

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baucells (EP 1768080 A1) discloses of a security seal (1) with an incorporated chip (2). The seal (1) has a flexible tie or binder (4) with a positioning member (12) having a binding hole. The positioning member is placed within an opening of the case (3). The case has three holes (one 9, and two 8 references). The flexible tie/binder (4) comes out of the first hole (9), goes through the second hole (the top hole 8), then goes through the binding hole (situated in positioning member 12), and finally comes out of the third hole (the bottom hole 8). However, Baucells fails to disclose a binder with a plurality of holes or an accommodating case with a cover.
Lewis et al. (GB 2535520 A) discloses an electronic luggage tag device (1). The tag has a case 3 with an electronic tag screen (2) and fastening (4, 6) to removably secure the tag housing  
Zovic et al. (US 20050193783 A1) discloses a security system (20) with a security device (20) and security strap/binder (24). The device (20) has a plurality of holes (30, 32) through which the strap/binder (24) goes through when the system is attached to an object. The strap/binder (24) has a plurality of bars. The strap goes through the bottom hole (30) and goes out the top hole (30), up and over to the top hole (32), then comes out the bottom hole (32). The security device (20) also has a keyhole (36) through which a key (26) is inserted into after the strap/binder (24) has been cut. Zovic et al. fails to disclose an electronic tag, a positioning member with a binding hole and movable fastener, and an accommodating case with a cover.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL MAE GRIFFITH whose telephone number is (571)272-3342. The examiner can normally be reached Monday - Friday 8:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M.G./Examiner, Art Unit 3631                                                                                                                                                                                           
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631